— Proceeding pursuant to CPLR article 78 to review two determinations of the respondent commissioner canceling petitioner’s liquor license and disapproving petitioner’s renewal application.
Determinations confirmed and proceeding dismissed on the merits, without costs or disbursements.
After reviewing the record in this matter we find that the respondent’s determination to foreclose petitioner from maintaining and/or obtaining an on-premises liquor license is supported by substantial evidence. Petitioner’s transgressions against its neighboring community and nuisance like activities are well documented and persisted without explanation after its proprietor acknowledged such occurrences and stated that he would ameliorate the situation. Clearly, the respondent was correct in determining that petitioner should not continue to operate as it had been and that withdrawal of its on-premises liquor license was the appropriate manner of preventing further abuses by petitioner. Thompson, J. P., Bracken, Boyers and Lawrence, JJ., concur.